Exhibit 10.5

 

APN:

 

When Recorded Return To:

 

Patrick M. Arnold

Powell Coleman & Arnold LLP

8080 North Central Expwy, Suite 1380

Dallas, Texas  75206

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER.

 

Construction Leasehold Deed of Trust, Assignment,
Security Agreement and Fixture Filing

 

by

 

Rest Easy LLC,

a Delaware limited liability company,

d/b/a PAL Rest Easy LLC,

as Grantor,

 

to and in favor of

 

Stephen J. Hughes,

an individual,

as Trustee,

 

and

 

Behringer Harvard PAL I, LLC,

a Delaware limited liability company,

as Lender

 

This document serves as a Fixture Filing under the Texas Uniform Commercial
Code.

 

Grantor’s Organizational Identification Number is 26-3013107.

 

--------------------------------------------------------------------------------


 

Construction Leasehold Deed of Trust, Assignment,
Security Agreement and Fixture Filing

 

This Construction Leasehold Deed of Trust, Assignment, Security Agreement and
Fixture Filing (“Deed of Trust”) is made as of the 14th day of August, 2009, by
Rest Easy LLC, a Delaware limited liability company, d/b/a PAL Rest Easy LLC
(herein referred to as “Grantor”), whose address is c/o Actus Lend Lease LLC,
1801 West End Avenue, Suite 1700, Nashville, TN 37203, to Stephen J. Hughes, an
individual (“Trustee”), whose address is Lincoln Centre, Suite 260, 5430 LBJ
Freeway, Dallas, Texas 75240, and Behringer Harvard PAL I, LLC, a Delaware
limited liability company (together with its successors and assigns, “Lender”),
whose address is 15601 Dallas Parkway, Suite 600, Addison, Texas 75001.

 

Recitals

 

Grantor is the lessee under (i) that certain Department of the Army Lease and
Conveyance of Improvements DACA65-01-09-47, dated as of August 14, 2009 (as it
may be amended from time to time, the “Ground Lease”) with the United States of
America, acting by and through the Secretary of the Army (together with its
successors and assigns, the “Landlord”) with respect to the real property
legally described on Exhibit A attached hereto, a Memorandum of which is
intended to be recorded immediately prior hereto, and (ii) certain Ancillary
Leases (as defined in the Junior Loan Agreement) (collectively, the Ground Lease
and the Ancillary Leases are referred to herein as the “Lease”) with respect to
the property described on Exhibit B attached hereto and Grantor is justly
indebted to Lender in the maximum principal sum of up to $25,000,000 (the
“Junior Loan”), as evidenced by that certain Junior Loan Note, dated as of the
date hereof (as it may be amended from time to time, the “Junior Note”) payable
by the Grantor to the Lender in said principal amount, and that certain Junior
Loan Agreement, dated as of the date hereof, by and between Grantor and Lender
(as it may be amended from time to time, the “Junior Loan Agreement”).  As a
condition precedent to making the Junior Loan, Lender has required that Grantor
execute and deliver this Deed of Trust to Trustee and Lender.  The Junior Note,
the Junior Loan Agreement, this Deed of Trust and all other instruments and
documents executed by Grantor that evidence, secure or set forth any of the
Grantor’s obligations relating to the Junior Loan, as the same may from time to
time be extended, amended, restated, supplemented or otherwise modified, and
whether now in existence or hereafter made and entered into, are collectively
referred to as the “Junior Loan Documents.”  Capitalized terms used herein but
not otherwise defined shall have the meanings ascribed to such terms in the
Junior Loan Agreement.

 

Now, therefore, in order to induce Lender to make the Junior Loan to Grantor,
Grantor agrees as follows:

 

Article I

Granting Clauses; Condition of Grant.

 

Section 1.1             Conveyances and Security Interests.

 

In order to secure the prompt payment and performance of the Obligations,
Grantor:

 

(a)          hereby irrevocably and unconditionally grants, conveys, transfers
and assigns to Trustee, in trust under and subject to the terms and conditions
set forth herein, for the benefit of Lender, with

 

--------------------------------------------------------------------------------


 

power of sale and right of entry and possession, the leasehold estate created by
the Lease and all other tenancy, term, right, title and interest of Grantor, of
whatever character (whether vested or contingent), in and to (1) the real
property described on Exhibit A and Exhibit B attached hereto together with any
and all rights, privileges and benefits, of whatever character derived by
Grantor, or to which Grantor may be entitled, under or by virtue of the Lease,
including, without limitation: (i) any and all rights to exercise options
(including, without limitation, options to purchase, renew, extend, terminate,
reject or assume), give consents and receive payments, reimbursements and
refunds; (ii) any and all rights to modify, change, supplement, alter, amend,
terminate, cancel, sever or surrender the Lease and any and all rights to
release or discharge the Landlord of or from the obligations, covenants,
conditions and agreements by the Landlord to be kept, observed or performed
thereunder; (iii) any and all claims and rights to the payment of damages that
may presently exist or hereafter arise under or in connection with the Lease or
the rights of Grantor thereunder, including, without limitation, any such claim
or right that may arise as a result of the rejection or disaffirmance of the
Lease by the Landlord, or by any trustee of the Landlord, pursuant to the United
States Bankruptcy Code, 11 U.S.C. §§ 101 et seq., as amended (the “Code”);
(iv) any and all rights, privileges and benefits, of whatever character, to
which Grantor may hereafter be entitled pursuant to Section 365 of the Code,
including, without limitation, all of Grantor’s rights to remain in possession
after rejection or disaffirmance of the Lease by the Landlord or by any trustee
of the Landlord (collectively, the “Land”) and (2) all buildings, structures and
other improvements now or hereafter existing, erected or placed on the Land,
together with any on-site improvements and off-site improvements in any way used
or to be used in connection with the use, enjoyment, occupancy or operation of
the Land (collectively, excluding the Excluded Improvements (as defined in the
Lease), the “Improvements”), together with (i) all estates, title interests,
title reversion rights, remainders, increases, issues, profits, rights of way or
uses, additions, accretions, servitudes, strips, gaps, gores, liberties,
privileges, water rights, water courses, alleys,  passages, ways, vaults,
licenses, tenements, franchises, hereditaments, appurtenances, easements,
rights-of-way, rights of ingress or egress, parking rights, timber, crops,
mineral interests and other rights, now or hereafter owned by Grantor and
belonging or appertaining to the Land or Improvements; (ii) all Claims
whatsoever of Grantor with respect to the Land or Improvements, either in law or
in equity, in possession or in expectancy; (iii) all estate, right, title and
interest of Grantor in and to all streets, roads and public places, opened or
proposed, now or hereafter adjoining or appertaining to the Land or
Improvements; and (iv) all options to purchase the Land or Improvements, or any
portion thereof or interest therein, and any greater estate in the Land or
Improvements, and all additions to and Proceeds of the foregoing, including all
rents, revenues, bonus money, royalties, rights, and benefits accruing to
Grantor under all present and future oil, gas and mineral leases on any parts of
the Property (collectively, the “Real Property”);

 

(b)           grants to Lender a security interest in all personal property of
any kind or nature whatsoever, whether tangible or intangible and whether now
owned or hereafter acquired, in which Grantor now has or hereafter acquires an
interest and which is used in the construction of, or is placed upon, or is
derived from or used in connection with the maintenance, use, occupancy or
enjoyment of, the Property (as hereinafter defined), including (i) all fixtures,
equipment, systems, machinery, furniture, furnishings, appliances, inventory,
goods, building and construction materials, supplies and other articles of
personal property, of every kind and character, tangible and intangible
(including software which is owned by Grantor embedded therein), now owned or
hereafter acquired by Grantor, which are now or hereafter attached to or
situated in, on or about the Land or Improvements, or used in or necessary to
the complete and proper planning, development, use, occupancy or operation
thereof, or acquired (whether delivered to the Land or stored elsewhere) for use
or installation in or on the Land or Improvements, and all additions to the
foregoing, all of which are hereby declared to be permanent accessions to the
Land (collectively, the “Accessories”); (ii) subject to the terms of the Lock
Box Agreement, all accounts of Grantor within the meaning of the Uniform
Commercial Code of the State (as defined herein), derived

 

--------------------------------------------------------------------------------


 

from or arising out of the use, occupancy or enjoyment of the Property or for
services rendered therein or thereon (collectively, the “Accounts”); (iii) all
franchise, license, management or other agreements with respect to the operation
of the Real Property or the business conducted therein (provided all of such
agreements shall be subordinate to this Deed of Trust, and Lender shall have no
responsibility for the performance of Grantor’s obligations thereunder) and all
general intangibles (including payment intangibles, trademarks, trade names,
goodwill, software and symbols) related to the Real Property or the operation
thereof which are owned by Grantor; (iv) all sewer and water taps, appurtenant
water stock or water rights, any Type 2 nonirregation grandfathered water
rights, contractual rights to water, allocations and agreements for utilities,
bonds, letters of credit, permits, certificates, licenses, guaranties,
warranties, causes of action, judgments, Claims, profits, security deposits,
utility deposits, and all rebates or refunds of fees, Taxes, assessments,
charges or deposits paid to any Governmental Authority related to the Real
Property or the operation thereof; (v) all of Grantor’s rights and interests
under all Swap Contracts, including all rights to the payment of money from
Lender under any Swap Contract and all accounts, deposit accounts and general
intangibles, including payment intangibles, described in any Swap Contract;
(vi) all insurance policies held by Grantor with respect to the Property or
Grantor’s operation thereof; and (vii) subject to the terms and conditions of
the Lock Box Agreement, all money, instruments and documents (whether tangible
or electronic) arising from or by virtue of any transactions related to the
Property, and all deposits and deposit accounts of Grantor with Lender related
to the Property, including any such deposit account from which Grantor may from
time to time authorize Lender to debit and/or credit payments due with respect
to the Junior Loan; together with all additions to and proceeds of all of the
foregoing (collectively, the “Personalty”) (the Real Property and the Personalty
shall be collectively referred to herein as the “Property”);

 

(c)           assigns to Lender, and grants to Lender a security interest in,
Grantor’s right, title and interest in any and all judgments, awards of damages
(including severance and consequential damages), payments, proceeds,
settlements, amounts paid for a taking in lieu of Condemnation, or other
compensation heretofore or hereafter made, including interest thereon, and the
right to receive the same, as a result of, or in connection with, any
Condemnation or threatened Condemnation (the “Condemnation Awards”) and all
Insurance Proceeds; and

 

(d)           assigns to Lender, and grants to Lender a security interest in,
all of Grantor’s right, title and interest in, but not any of Grantor’s
obligations or liabilities under, all (i) contracts for services to be rendered,
work to be performed or materials to be supplied in the development of the Land
or the construction or repair of Improvements, including all agreements with
architects, engineers or contractors for such services, work or materials;
(ii) all plans, drawings and specifications for the development of the Land or
the construction or repair of Improvements; (iii) all permits, licenses,
variances and other rights or approvals issued by or obtained from any
Governmental Authority or other Person in connection with the development of the
Land or the construction or repair of Improvements; and (iv) all amendments of
or supplements to any of the foregoing (collectively, the “Design and
Construction Documents”).

 

All Persons who may have or acquire an interest in all or any part of the
Property will be deemed to have notice of, and will be bound by, the terms of
the Obligations and each other agreement or instrument made or entered into in
connection with each of the Obligations.  Such terms include any provisions in
the Junior Note, the Junior Loan Agreement and/or any Swap Contract which
provide that the interest rate on one or more of the Obligations may vary from
time to time.  The definition of “Obligations” includes future advances.

 

--------------------------------------------------------------------------------


 

Section 1.2             Absolute Assignment of Rents.

 

In consideration of the making of the Junior Loan by Lender to Grantor and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Grantor absolutely and unconditionally assigns any and all Rents
received in connection with the Project to Lender, subject to the terms and
conditions of the Lock Box Agreement.  This assignment is, and is intended to
be, an unconditional, absolute and present assignment from Grantor to Lender of
all of Grantor’s right, title and interest in and to the Rents and not an
assignment in the nature of a pledge of the Rents or the mere grant of a
security interest therein.  For so long as this Deed of Trust shall be in effect
or until Lender shall otherwise consent in writing, all such Rents shall be paid
to the Cash Management Agent as set forth in the Lock Box Agreement.  All such
sums received by Grantor from and after the date hereof shall be deemed received
in trust and shall be turned over immediately to Cash Management Agent.

 

Section 1.3             Security Agreement, Fixture Filing and Financing
Statement.

 

This Deed of Trust creates a security interest in the Personalty, and, to the
extent the Personalty is not real property, this Deed of Trust constitutes a
security agreement from Grantor to Lender under the Uniform Commercial Code of
the State.  In addition to all of its other rights under this Deed of Trust and
otherwise, Lender shall have all of the rights of a secured party under the
Uniform Commercial Code of the State, as in effect from time to time, or under
the Uniform Commercial Code in force from time to time in any other state to the
extent the same is applicable Law.  This Deed of Trust shall be effective as a
financing statement filed as a fixture filing with respect to all fixtures
included within the Property and is to be filed for record in the real estate
records of each county where any part of the Property (including such fixtures)
is situated.  This Deed of Trust shall also be effective as a financing
statement with respect to any other Property as to which a security interest may
be perfected by the filing of a financing statement and may be filed as such in
any appropriate filing or recording office.  The respective mailing addresses of
Grantor and Lender are set forth in the opening paragraph of this Deed of
Trust.  A carbon, photographic or other reproduction of this Deed of Trust or
any other financing statement relating to this Deed of Trust shall be sufficient
as a financing statement for any of the purposes referred to in this Section. 
Grantor hereby irrevocably authorizes Lender at any time and from time to time
to file any initial financing statements, amendments thereto and continuation
statements as authorized by applicable Law, reasonably required by Lender to
establish or maintain the validity, perfection and priority of the security
interests granted in this Deed of Trust.  The foregoing authorization includes
Grantor’s irrevocable authorization for Lender at any time and from time to time
to file any initial financing statements and amendments thereto and continuation
statements that indicate the Personalty (a) as “all assets of Grantor, wherever
located” or words of similar effect, regardless of whether any particular asset
comprised in the Personalty falls within the scope of the Uniform Commercial
Code of the State or the jurisdiction where the initial financing statement or
amendment is filed, or (b) as being of an equal or lesser scope or with greater
detail.  This Deed of Trust shall be effective as a financing statement filed as
a fixture filing with respect to all fixtures included within the Property and
is to be filed for record in the real estate records in the Office of the County
Clerk where the Property (including said fixtures) is situated, in accordance
with Section 9.502 and other applicable provisions of the Uniform Commercial
Code, as amended from time to time.  This Deed of Trust shall also be effective
as a financing statement covering as-extracted collateral (as such term is
defined in Section 9.102(a)(6) of the Uniform Commercial Code), and is to be
filed for record in the real estate records of the county where the Property is
situated.  The mailing address of Grantor and the address of Lender from which
information concerning the security interest may be obtained are set forth
above.

 

--------------------------------------------------------------------------------


 

Section 1.4             Reconveyance of Deed of Trust and Termination of
Assignments and Financing Statements.

 

If and when Grantor has paid and performed all of the Obligations, and no
further advances are to be made under the Junior Loan Agreement, Lender or
Trustee, upon request by Lender, will provide a reconveyance of the Property
from the lien of this Deed of Trust and termination statements for filed
financing statements, if any, to Grantor.  Grantor shall be responsible for the
recordation of such reconveyance and the payment of any recording and filing
costs.  Upon the recording of such reconveyance and the filing of such
termination statements, the absolute assignment set forth in Section 1.2 shall
automatically terminate and become null and void.

 

Article II

Representations and Warranties.

 

Grantor makes the following representations and warranties to Lender:

 

Section 2.1             Title to Real Property.

 

Grantor has a valid interest in the Real Property, free and clear of all liens,
encumbrances and charges (the “Encumbrances”) other than (a) any matters set
forth in any policy of title insurance issued to Lender and insuring Lender’s
interest in the Property which are acceptable to Lender as of the date hereof,
(b) the liens and interests of this Deed of Trust, the Senior Loan and the
Subordinate Loan, and (c) any other Encumbrance that Lender shall expressly
approve in its sole and absolute discretion, as evidenced by a “marked-up”
commitment (or pro-forma policy) for title insurance initialed on behalf of
Lender (the “Permitted Encumbrances”).  Grantor has full power and lawful
authority to grant the Real Property to Lender in the manner and form herein
done or intended and forever warrant and defend Grantor’s title in the Real
Property against the claims of all persons, subject to the Permitted
Encumbrances.  This Deed of Trust constitutes a valid second lien upon and
security interest in Grantor’s right, title and interest in and to the Real
Property.

 

Section 2.2             Title to Other Property.

 

Grantor has good title to the Personalty, and the Personalty is not subject to
any Encumbrance other than the Permitted Encumbrances.

 

Article III

Affirmative Covenants.

 

Section 3.1             Obligations.

 

Grantor agrees to promptly pay and perform all of the Obligations, time being of
the essence in each case.

 

Section 3.2             Property Assessments; Documentary Taxes.

 

Grantor will promptly pay in full and discharge on or before the due date
thereof all Taxes and assessments of every nature which may be levied or
assessed against the Property.

 

--------------------------------------------------------------------------------


 

Section 3.3             Compliance with Laws.

 

Except as expressly permitted in the Lease with respect to pre-existing
conditions, Grantor will comply with and not violate, and cause to be complied
with and not violated, all present and future Laws applicable to the Property
and its use and operation.

 

Section 3.4             Maintenance and Repair of the Property.

 

Grantor, at Grantor’s sole expense, will (a) keep and maintain (or cause to be
kept and maintained) the Property in good condition, working order and repair,
and (b) make (or cause to be made) all necessary or appropriate repairs to the
Property, so that each part of the Property shall at all times be in a good
condition and fit and proper for the respective purposes for which they were
originally intended, erected, or installed.

 

Section 3.5             Additions to Security.

 

All right, title and interest of Grantor in and to all Improvements hereafter
constructed or placed on the Property shall, without any further deed of trust,
conveyance, assignment or other act by Grantor, become subject to the lien of
this Deed of Trust as fully and completely, and with the same effect, as though
now owned by Grantor and specifically described in the granting clauses hereof. 
Grantor agrees, however, to execute and deliver to Trustee and/or Lender such
further documents as may be reasonably required by the terms of the Junior Loan
Agreement and the other Junior Loan Documents to confirm and evidence such lien.

 

Section 3.6             Performance of Lease.

 

Grantor shall (i) fulfill, perform and observe in all respects each and every
material condition and material covenant of Grantor contained in the Lease;
(ii) give prompt notice to Lender of any claim or event of default or
noncompliance under the Lease given to Grantor by Landlord or given by Grantor
to Landlord, together with a complete copy or statement of any information
submitted or referenced in support of such claim or event of default; (iii) at
the sole cost and expense of Grantor, enforce the performance and observance of
each and every material covenant and material condition of the Lease to be
performed or observed by any other party to the Lease unless such enforcement is
waived in writing by Lender; (iv) appear in and defend any action challenging
the validity, enforceability or priority of the lien created hereby or the
validity or enforceability of the Lease; and (v) timely exercise all renewal
options under the Lease while any Obligation under the Junior Loan remains
outstanding.  The Lease shall not be modified, amended, terminated, cancelled or
surrendered by Grantor without Lender’s prior written consent.  Without limiting
the generality of the foregoing, Grantor shall not, without Lender’s prior
written consent, elect to treat the Lease or the leasehold estate created
thereunder as terminated under Section 365 of the Code, after rejection or
disaffirmance of the Lease by the Landlord (whether as debtor in possession or
otherwise) or by any trustee of the Landlord, and any such election made without
such consent shall be void and ineffective.  Grantor shall not assign, transfer,
mortgage, pledge or hypothecate the Lease or any interest therein to any party
other than Lender, Senior Lender or Subordinate Lender without first obtaining
Lender’s prior written consent.  Grantor shall not waive or release any person
from the observance or performance of any material obligation to be performed
under the terms of the Lease or liability on account of any material warranty
given thereunder.  Any modification, amendment, termination, cancellation,
surrender, assignment, transfer, mortgage, pledge, hypothecation, waiver or
release in violation of the foregoing shall be null and void and of no force and
effect.  Grantor agrees that if Grantor, at any time while the Obligations are
outstanding, acquires fee title or any greater estate than it holds as of the
date of this Deed of Trust in and to the Land or the Real Property, the lien of
this Deed of

 

--------------------------------------------------------------------------------


 

Trust shall automatically attach, extend to, cover and encumber such fee title
or other greater estate, and that Grantor shall execute such further documents
and take such further actions as Lender may reasonably request to confirm such
lien.  Without limiting the foregoing sentence, unless Lender otherwise consents
or elects, fee title to the Real Property and the leasehold interest in the Land
created by the Lease shall not merge, but shall always be kept separate and
distinct, notwithstanding the union of such estates in Grantor, Lender or any
other person by purchase, operation of law, foreclosure of this Deed of Trust,
sale of the Real Property pursuant to this Deed of Trust or otherwise.

 

Article IV

Negative Covenants.

 

Section 4.1             Encumbrances.

 

Grantor will not permit any of the Property to become subject to any Encumbrance
other than the Permitted Encumbrances.  Within sixty (60) days after the filing
of any mechanic’s lien or other lien or Encumbrance against the Property,
Grantor will promptly discharge the same by payment or recording a bond or
otherwise as permitted by Law.  So long as Lender’s security has been protected
by the recording of a bond or otherwise in a manner satisfactory to Lender in
its sole and absolute discretion, Grantor shall have the right to contest in
good faith any Claim or Encumbrance, provided that Grantor does so diligently
and without prejudice to Lender or delay in completing construction of the
Improvements.  Grantor shall give Lender Notice of any default under any lien
and Notice of any foreclosure or threat of foreclosure with respect to any of
the Property.

 

Section 4.2             Transfer of the Property.

 

Grantor will not, without the prior written consent of Lender, transfer pursuant
to a direct or indirect sale, assignment or conveyance, whether made voluntarily
or by operation of Law or otherwise, and whether made with or without
consideration, or contract to do so, all or any part of the Property or any
legal or beneficial interest therein (except as may be permitted in this Deed of
Trust).  Except as set forth in the Junior Loan Agreement, the transfer of any
membership interest in Grantor (whether in one or more transactions during the
term of the Obligations) shall be deemed to be a prohibited transfer of the
Property.

 

Section 4.3             Removal, Demolition or Alteration of Improvements.

 

Except to the extent permitted by the following section, no Improvements shall
be removed, demolished or materially altered without the prior written consent
of Lender.

 

Section 4.4             Additional Improvements.

 

Grantor will not construct, demolish or materially alter any Improvements other
than those presently on the Land, those described in the Junior Loan Agreement
and those described in the Design/Build Agreement for the LSCR Phase of the IDP,
without the prior written consent of Lender.  Subject to, and in accordance
with, the terms and conditions of the Design/Build Agreement, Grantor will
complete and pay for, within a reasonable time, any Improvements which Grantor
is permitted to construct on the Land.  Grantor will construct and erect any
permitted Improvements (a) strictly in accordance with the Lease, any other
contracts with Landlord, all applicable Laws (as set forth in the Lease) and any
private restrictive covenants, (b) entirely on lots or parcels of the Land,
(c) so as not to

 

--------------------------------------------------------------------------------


 

encroach upon any easement or right of way or upon the land of others, and
(d) wholly within any building restriction and setback lines applicable to the
Land.

 

Section 4.5             Restrictive Covenants, Zoning, etc.

 

Without the prior written consent of Lender, Grantor will not initiate, join in,
or consent to any change in, any restrictive covenant, easement, zoning
ordinance, or other public or private restrictions limiting or defining the uses
which may be made of the Property, or consent to or vote in favor of the
inclusion of the Property in any community facilities or limited improvement
district or any other improvement, assessment or similar district.  Grantor
(a) will promptly perform and observe, and cause to be performed and observed,
all of the material terms and conditions of all agreements affecting the
Property, and (b) will do or cause to be done all things reasonably necessary to
preserve intact and unimpaired any and all easements, appurtenances and other
interests and rights in favor of, or constituting any portion of, the Property.

 

Article V

Events of Default.

 

The occurrence or happening, from time to time, of any one or more of the
following shall constitute an Event of Default under this Deed of Trust:

 

Section 5.1             Junior Loan Agreement.

 

The occurrence of an Event of Default under the Junior Loan Agreement.

 

Section 5.2             Transfers.

 

Grantor, without the prior written consent of Lender, transfers pursuant to a
direct or indirect sale, assignment or conveyance, whether made voluntarily or
by operation of Law or otherwise, and whether made with or without
consideration, or contract to do so, all or any part of the Property or any
legal or beneficial interest therein.

 

Section 5.3             Other Obligations.

 

Grantor fails to promptly perform or comply with any of the Obligations set
forth in this Deed of Trust (other than those expressly described in other
Sections of this Article V), and such failure continues uncured for a period of
ninety (90) days after Notice from Lender to Grantor, unless (a) such failure,
by its nature, is not capable of being cured within such period and (b) within
such period, Grantor commences to cure such failure and thereafter diligently
prosecutes the cure thereof and provides evidence of such efforts upon request
to Lender.

 

Article VI

Rights and Remedies.

 

Upon the happening and during the continuance of any Event of Default, Lender,
or Trustee at the direction of Lender, shall have the right, in addition to any
other rights or remedies available to Lender under any of the Junior Loan
Documents or applicable Law, to exercise any one or more of the following
rights, powers or remedies:

 

--------------------------------------------------------------------------------


 

Section 6.1             Acceleration.

 

Lender may accelerate all Obligations under the Junior Loan Documents whereupon
such Obligations shall become immediately due and payable, without notice of
default, notice of acceleration or intention to accelerate, presentment or
demand for payment, protest, notice of protest, notice of nonpayment or
dishonor, or notices or demands of any kind or character (all of which are
hereby waived by Grantor).

 

Section 6.2             Foreclosure; Power of Sale.

 


(A)           UPON THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT, IT
SHALL THEREUPON BE THE DUTY OF THE ABOVE NAMED TRUSTEE, OR HIS SUCCESSOR OR
SUBSTITUTE, AS HEREINAFTER PROVIDED, TO ENFORCE THIS DEED OF TRUST AT THE
REQUEST OF LENDER (WHICH REQUEST SHALL BE PRESUMED) AND TO SELL THE PROPERTY
WITH OR WITHOUT FIRST HAVING TAKEN POSSESSION OF THE SAME AND IN WHOLE OR IN
PART, AS THE ACTING TRUSTEE MAY ELECT (ALL RIGHTS TO A MARSHALLING OF ASSETS OF
GRANTOR BEING EXPRESSLY WAIVED HEREBY), IN COMPLIANCE WITH THE APPLICABLE
REQUIREMENTS, AT THE TIME OF THE SALE, OF SECTION 51.002 OF THE TEXAS PROPERTY
CODE AS AMENDED FROM TIME TO TIME, TO THE HIGHEST BIDDER FOR CASH AT PUBLIC
AUCTION AT THE COUNTY COURTHOUSE (OR DULY DESIGNATED NEARBY AREA) OF ANY COUNTY
IN WHICH ANY OF THE PROPERTY IS SITUATED, IN THE AREA OF SUCH COURTHOUSE OR
NEARBY WHICH HAS BEEN DULY DESIGNATED FOR REAL PROPERTY FORECLOSURE SALES IN
ACCORDANCE WITH APPLICABLE LAW (OR IN THE ABSENCE OF ANY SUCH DESIGNATION, IN
THE AREA OF SUCH COURTHOUSE SET FORTH IN THE NOTICE OF SALE HEREINAFTER
DESCRIBED) ON THE FIRST TUESDAY OF ANY MONTH BETWEEN THE HOURS OF 10:00 A.M. AND
4:00 P.M. (COMMENCING NO EARLIER THAN SUCH TIME AS MAY BE DESIGNATED IN THE
HEREINAFTER DESCRIBED NOTICE OF SALE), AFTER GIVING NOTICE OF THE TIME, PLACE
AND TERMS OF SALE AND THE PROPERTY TO BE SOLD BY THE ACTING TRUSTEE OR ANY
PERSON CHOSEN BY HIM FILING A COPY OF THE NOTICE THEREOF IN THE OFFICE OF THE
COUNTY CLERK OF EACH COUNTY WHERE THE PROPERTY IS SITUATED, BY POSTING OR
CAUSING TO BE POSTED WRITTEN OR PRINTED NOTICE THEREOF AT LEAST TWENTY-ONE (21)
DAYS PRECEDING THE DATE OF SAID SALE AT THE COUNTY COURTHOUSE DOOR OF EACH
COUNTY WHERE THE PROPERTY IS SITUATED, AND AT LEAST TWENTY-ONE (21) DAYS
PRECEDING THE DATE OF SAID SALE, SERVING WRITTEN NOTICE OF SUCH PROPOSED SALE BY
CERTIFIED MAIL ON EACH DEBTOR OBLIGATED TO PAY THE OBLIGATIONS EVIDENCED BY THE
JUNIOR NOTE ACCORDING TO THE RECORDS OF LENDER. SERVICE OF SUCH NOTICE TO EACH
DEBTOR SHALL BE COMPLETED UPON DEPOSIT OF THE NOTICE ENCLOSED IN A POSTPAID
WRAPPER, PROPERLY ADDRESSED TO EACH DEBTOR AT THE MOST RECENT ADDRESS AS SHOWN
BY THE RECORDS OF LENDER, IN A POST OFFICE OR OFFICIAL DEPOSITORY UNDER THE CARE
AND CUSTODY OF THE UNITED STATES POSTAL SERVICE.  THE SALE MUST BEGIN AT THE
TIME STATED IN THE NOTICE OF SALE OR NOT LATER THAN THREE HOURS AFTER THAT
TIME.  ANY SALE MADE BY TRUSTEE HEREUNDER MAY BE AS AN ENTIRETY OR IN SUCH
PARCELS AS LENDER MAY REQUEST, AND ANY SALE MAY BE ADJOURNED BY ANNOUNCEMENT AT
THE TIME AND PLACE APPOINTED FOR SUCH SALE WITHOUT FURTHER NOTICE EXCEPT AS MAY
BE REQUIRED BY LAW.  AFTER SUCH SALE, THE ACTING TRUSTEE SHALL MAKE DUE
CONVEYANCE WITH SPECIAL WARRANTY TO THE PURCHASER OR PURCHASERS AND THE GRANTOR
BINDS ITSELF, ITS HEIRS, ASSIGNS, EXECUTORS, ADMINISTRATORS, SUCCESSORS AND
LEGAL REPRESENTATIVES TO WARRANT AND FOREVER DEFEND THE TITLE OF SUCH PURCHASER
OR PURCHASERS BY, THROUGH AND UNDER GRANTOR BUT NOT OTHERWISE.  ANY ABSTRACT OF
TITLE TO THE PROPERTY FURNISHED IN CONNECTION WITH THE LOAN SECURED BY THIS DEED
OF TRUST SHALL BE DELIVERED AND BECOME THE PROPERTY OF THE PURCHASER AT SAID
SALE.


 


(B)           UPON THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT, LENDER
SHALL HAVE THE RIGHT AND OPTION TO PROCEED WITH FORECLOSURE IN SATISFACTION OF
SUCH ITEM OR ITEMS BY DIRECTING THE TRUSTEE, OR HIS SUCCESSOR OR SUBSTITUTE AS
HEREINAFTER PROVIDED, TO PROCEED AS IF UNDER A FULL FORECLOSURE, CONDUCTING THE
SALE AS HEREIN PROVIDED, AND WITHOUT DECLARING THE WHOLE OBLIGATIONS DUE, AND
PROVIDED THAT IF SALE IS MADE BECAUSE OF DEFAULT AS HEREINABOVE MENTIONED, SUCH
SALE MAY BE MADE SUBJECT TO THE UNMATURED PART OF THE JUNIOR NOTE AND THE
OBLIGATIONS SECURED HEREBY, AND IT IS AGREED THAT SUCH SALE, IF SO MADE, SHALL
NOT IN ANY MANNER AFFECT ANY OTHER OBLIGATION OR OBLIGATIONS SECURED HEREBY, BUT
AS TO SUCH OTHER OBLIGATIONS THIS DEED OF TRUST AND THE LIENS CREATED HEREBY
SHALL REMAIN IN FULL FORCE AND EFFECT JUST

 

--------------------------------------------------------------------------------


 


AS THOUGH NO SALE HAD BEEN MADE UNDER THE PROVISIONS OF THIS SECTION.  IT IS
FURTHER AGREED THAT SEVERAL SALES MAY BE MADE HEREUNDER WITHOUT EXHAUSTING THE
RIGHT OF SALE FOR ANY OTHER BREACH OF ANY OF THE OBLIGATIONS SECURED HEREBY, IT
BEING THE PURPOSE TO PROVIDE FOR A FORECLOSURE AND SALE OF THE PROPERTY FOR ANY
MATURED PORTION OF ANY OF THE OBLIGATIONS SECURED HEREBY OR OTHER ITEMS PROVIDED
FOR HEREIN WITHOUT EXHAUSTING THE POWER TO FORECLOSE AND TO SELL THE PROPERTY
FOR ANY OTHER PART OF THE OBLIGATIONS SECURED HEREBY WHETHER MATURED AT THE TIME
OR SUBSEQUENTLY MATURING.


 


(C)           THE PROCEEDS FROM ANY SUCH SALE SHALL BE APPLIED BY THE ACTING
TRUSTEE AS FOLLOWS:


 

FIRST:                                                         To the payment of
all expenses of advertising, selling and conveying the Property, including a
reasonable fee to the acting Trustee.

 

SECOND:                                          To the payment to the Lender of
all unpaid Obligations, including accrued interest to the date of sale, in such
priority and proportions as Lender in its discretion shall deem proper.

 

THIRD:                                                     The balance, if any,
shall be paid to Grantor or to any other person legally entitled to same
pursuant to applicable Law.

 


(D)           THE ACTING TRUSTEE HEREUNDER SHALL HAVE THE RIGHT TO SELL THE
PROPERTY IN WHOLE OR IN PART AND IN SUCH PARCELS AND ORDER AS HE MAY DETERMINE,
AND THE RIGHT OF SALE HEREUNDER SHALL NOT BE EXHAUSTED BY ONE OR MORE SALES, BUT
SUCCESSIVE SALES MAY BE HAD UNTIL ALL OF THE PROPERTY HAVE BEEN LEGALLY SOLD. 
IN THE EVENT ANY SALE HEREUNDER IS NOT COMPLETED OR IS DEFECTIVE IN THE OPINION
OF LENDER OR THE HOLDER OF ANY PART OF THE OBLIGATIONS, SUCH SALE SHALL NOT
EXHAUST THE POWER OF SALE HEREUNDER, AND LENDER OR SUCH HOLDER SHALL HAVE THE
RIGHT TO CAUSE A SUBSEQUENT SALE OR SALES TO BE MADE BY THE TRUSTEE OR ANY
SUCCESSOR OR SUBSTITUTE TRUSTEE.  LIKEWISE, LENDER MAY BECOME THE PURCHASER AT
ANY SUCH SALE IF IT IS THE HIGHEST BIDDER, AND SHALL HAVE THE RIGHT, AFTER
PAYING OR ACCOUNTING FOR ALL COSTS OF SAID SALE OR SALES, TO CREDIT THE AMOUNT
OF THE BID UPON THE AMOUNT OF THE OBLIGATIONS OWING, IN LIEU OF CASH PAYMENT.


 


(E)           IT SHALL NOT BE NECESSARY FOR THE ACTING TRUSTEE TO HAVE
CONSTRUCTIVELY IN HIS POSSESSION ANY PART OF THE REAL OR PERSONAL PROPERTY
COVERED BY THIS DEED OF TRUST, AND THE TITLE AND RIGHT OF POSSESSION OF SAID
PROPERTY SHALL PASS TO THE PURCHASER OR PURCHASERS AT ANY SALE HEREUNDER AS
FULLY AS IF THE SAME HAD BEEN ACTUALLY PRESENT AND DELIVERED.  LIKEWISE, ON
FORECLOSURE OF THIS DEED OF TRUST WHETHER BY POWER OF SALE HEREIN CONTAINED OR
OTHERWISE, GRANTOR OR ANY PERSON CLAIMING ANY PART OF THE PROPERTY BY, THROUGH
OR UNDER GRANTOR SHALL NOT BE ENTITLED TO A MARSHALLING OF ASSETS OR A SALE IN
INVERSE ORDER OF ALIENATION.


 


(F)            THE RECITALS AND STATEMENTS OF FACT CONTAINED IN ANY NOTICE OR IN
ANY CONVEYANCE TO THE PURCHASER OR PURCHASERS AT ANY SALE HEREUNDER SHALL BE
PRIMA FACIE EVIDENCE OF THE TRUTH OF SUCH FACTS, AND ALL PREREQUISITES AND
REQUIREMENTS NECESSARY TO THE VALIDITY OF ANY SUCH SALE SHALL BE PRESUMED TO
HAVE BEEN PERFORMED.


 


(G)           ANY SALE UNDER THE POWERS GRANTED BY THIS DEED OF TRUST SHALL BE A
PERPETUAL BAR AGAINST GRANTOR, ITS SUCCESSORS, ASSIGNS AND LEGAL
REPRESENTATIVES.


 


(H)           IN THE EVENT OF A FORECLOSURE UNDER THE POWERS GRANTED BY THIS
DEED OF TRUST, GRANTOR, AND ALL OTHER PERSONS IN POSSESSION OF ANY PART OF THE
PROPERTY (OTHER THAN TENANTS UNDER LEASES THAT REMAIN IN PLACE AFTER
FORECLOSURE), SHALL BE DEEMED TENANTS AT WILL OF THE PURCHASER AT SUCH
FORECLOSURE SALE AND SHALL BE LIABLE FOR A REASONABLE RENTAL FOR THE USE OF THE
PROPERTY; AND IF ANY SUCH TENANTS REFUSE TO SURRENDER POSSESSION OF THE PROPERTY
UPON DEMAND, THE PURCHASER SHALL BE ENTITLED TO INSTITUTE AND

 

--------------------------------------------------------------------------------


 


MAINTAIN THE STATUTORY ACTION OF FORCIBLE ENTRY AND DETAINER AND PROCURE A WRIT
OF POSSESSION THEREUNDER, AND GRANTOR EXPRESSLY WAIVES ALL DAMAGES SUSTAINED BY
REASON THEREOF.


 

(i)            In the event an interest in any of the Property is foreclosed
upon pursuant to a judicial or nonjudicial foreclosure sale, Grantor agrees as
follows.  Notwithstanding the provisions of Sections 51.003, 51.004, and 51.005
of the Texas Property Code (as the same may be amended from time to time), and
to the extent permitted by law, Grantor agrees that Lender shall be entitled to
seek a deficiency judgment from Grantor and any other party obligated on the
Note equal to the difference between the amount upon which Grantor is personally
liable under the Note and the amount for which the Property was sold pursuant to
judicial or nonjudicial foreclosure sale.  Grantor expressly recognizes that
this section constitutes a waiver of the above-cited provisions of the Texas
Property Code which would otherwise permit Grantor and other persons against
whom recovery of deficiencies is sought (even absent the initiation of
deficiency proceedings against them) to present competent evidence of the fair
market value of the Property as of the date of the foreclosure sale and to
offset against any deficiency the amount by which the foreclosure sale price is
determined to be less than such fair market value.  Grantor further recognizes
and agrees that this waiver creates an irrebuttable presumption that the
foreclosure sale price is equal to the fair market value of the Property for
purposes of calculating deficiencies owed by Grantor and others against whom
recovery of a deficiency is sought.

 


(J)            ALTERNATIVELY, IN THE EVENT THE WAIVER PROVIDED FOR IN SUBSECTION
(I) ABOVE IS DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE
UNENFORCEABLE, THE FOLLOWING SHALL BE THE BASIS FOR THE FINDER OF FACT’S
DETERMINATION OF THE FAIR MARKET VALUE OF THE PROPERTY AS OF THE DATE OF THE
FORECLOSURE SALE IN PROCEEDINGS GOVERNED BY SECTIONS 51.003, 51.004 AND 51.005
OF THE TEXAS PROPERTY CODE (AS AMENDED FROM TIME TO TIME): “FAIR MARKET VALUE”
OF THE PROPERTY SHALL BE DETERMINED AS OF THE FORECLOSURE DATE IN ORDER TO
ENFORCE A DEFICIENCY AGAINST GRANTOR, GRANTOR OR ANY OTHER PARTY LIABLE FOR THE
REPAYMENT OF THE OBLIGATIONS, THE TERM “FAIR MARKET VALUE” SHALL INCLUDE THOSE
MATTERS REQUIRED BY LAW AND SHALL ALSO INCLUDE THE ADDITIONAL FACTORS AS
FOLLOWS:


 

(i)            The Property is to be valued “AS IS, WHERE IS” and “WITH ALL
FAULTS” and there shall be no assumption of restoration of or refurbishment of
the Property after the date of foreclosure;

 

(ii)           There shall be an assumption of a prompt resale of the Property
for an all cash sales price by the purchaser at the foreclosure so that no
extensive holding period should be factored into the determination of “fair
market value” of the Property;

 

(iii)          An offset to the fair market value of the Property, as determined
hereunder, shall be made by deducting from such value the reasonable estimated
closing costs relating to the sale of the Property including but not limited to
brokerage commissions, title policy expenses, tax prorations, escrow fees, and
other common charges which are incurred by a seller of real property similar to
the Property; and

 

(iv)          After consideration of the factors required by Law and those
required above (including the addition of any income to be generated by the
Property), an additional discount factor shall be calculated based upon the
estimated time it will take to effectuate a sale of the Property so that the
“fair market value” as so determined is discounted to be as of the date of the
foreclosure of the Property.

 

--------------------------------------------------------------------------------


 

Section 6.3             Judicial Action.

 

Lender shall have the right from time to time to sue Grantor for any sums
(whether interest, damages for failure to pay principal or any installments
thereof, taxes, or any other sums required to be paid under the terms of this
Deed of Trust, as the same become due), without regard to whether or not any of
the other Obligations shall be due, and without prejudice to the right of Lender
thereafter to enforce any appropriate remedy against Grantor, including an
action of foreclosure or an action for specific performance, for a Default (as
defined in the Junior Loan Agreement) or Event of Default existing at the time
such earlier action was commenced.

 

Section 6.4             Collection of Rents.

 

Upon the occurrence and during the continuance of an Event of Default, Lender
shall have the right to (i) take possession of any or all of the Property, with
the power to protect and preserve the Property, to operate the Property
preceding foreclosure or sale, (ii) subject to the terms of the Lock Box
Agreement, to collect all Rents from the Property and apply the proceeds against
the sums due under this Deed of Trust, and (iii) exercise all other rights with
respect to the Property described in this Deed of Trust.  Grantor hereby
appoints Lender as Grantor’s attorney-in-fact with full power of substitution,
which appointment shall take effect upon the occurrence and during the
continuance of an Event of Default and is coupled with an interest and, subject
to a cure of such Event of Default in accordance with the terms of the Junior
Loan Documents, is irrevocable prior to the full and final payment and
performance of the Obligations, in Grantor’s name or in Lender’s name:
(a) subject to the terms and conditions of the Lock Box Agreement, to endorse
all checks and other instruments received in payment of Rents and to deposit the
same in any account selected by Lender; (b) to give receipts and releases in
relation thereto; (c) to institute, prosecute and/or settle actions for the
recovery of Rents; (d) to modify the terms of any agreements relating to the
Rents payable thereunder; and (e) to do all other acts and things with respect
to the Rents which Lender may deem necessary or desirable to protect the
security for the Obligations.

 

Section 6.5             Taking Possession or Control of the Property.

 

As a matter of right without regard to the adequacy of the security, and to the
extent permitted by Law without notice to Grantor, Lender shall be entitled,
upon application to a court of competent jurisdiction, to the immediate
appointment of a receiver for all or any part of the Property and the Rents,
whether such receivership may be incidental to a proposed sale of the Property
or otherwise, and Grantor hereby consents to the appointment of such a receiver
and agrees that such receiver shall have all of the rights and powers granted to
Lender pursuant to Section 6.4.  In addition, to the extent permitted by Law,
and with or without the appointment of a receiver, or an application therefor,
Lender may (a) enter upon, and take possession of (and Grantor shall surrender
actual possession of), the Property or any part thereof, without notice to
Grantor and without bringing any legal action or proceeding, or, if necessary by
force, legal proceedings, ejectment or otherwise, and (b) remove and exclude
Grantor and its agents and employees therefrom.

 

Section 6.6             Management of the Property.

 

Upon obtaining possession of the Property or upon the appointment of a receiver
as described in Section 6.5, Lender, Trustee or the receiver, as the case may
be, may, at its sole option, (a) make all necessary or proper repairs to or upon
the Property, (b) operate, maintain, control, make secure and preserve the
Property, and (c) complete the construction of any unfinished Improvements on
the Property

 

--------------------------------------------------------------------------------


 

and, in connection therewith, continue any and all outstanding contracts for the
erection and completion of such Improvements and make and enter into any further
contracts which may be necessary, either in their or its own name or in the name
of Grantor (the costs of completing such Improvements shall be Expenses secured
by this Deed of Trust and shall accrue interest as provided in the Junior Loan
Agreement and the other Junior Loan Documents).  Lender, Trustee or such
receiver shall be under no liability for, or by reason of, any such taking of
possession, entry, holding, removal, maintaining, operation or management,
except for gross negligence or willful misconduct.  The exercise of the remedies
provided in this Section shall not cure or waive any Event of Default, and the
enforcement of such remedies, once commenced, shall continue for so long as
Lender shall elect, notwithstanding the fact that the exercise of such remedies
may have, for a time, cured the original Event of Default.

 

Section 6.7             Uniform Commercial Code.

 

Lender may proceed under the Uniform Commercial Code as to all or any part of
the Personalty, and in conjunction therewith may exercise all of the rights,
remedies and powers of a secured creditor under the Uniform Commercial Code. 
Upon the occurrence and during the continuation of any Event of Default, Grantor
shall assemble all of the Accessories and make the same available within the
Improvements.  Any notification required by the Uniform Commercial Code shall be
deemed reasonably and properly given if sent in accordance with the Notice
provisions of this Deed of Trust at least ten (10) days before any sale or other
disposition of the Personalty.  Disposition of the Personalty shall be deemed
commercially reasonable if made pursuant to a public sale advertised at least
twice in a newspaper of general circulation in the community where the Property
is located.  It shall be deemed commercially reasonable for the Trustee to
dispose of the Personalty without giving any warranties as to the Personalty and
specifically disclaiming all disposition warranties.  Alternatively, Lender may
choose to dispose of some or all of the Property, in any combination consisting
of both Personalty and Real Property, in one sale to be held in accordance with
the Law and procedures applicable to real property, as permitted by Article 9 of
the Uniform Commercial Code.  Grantor agrees that such a sale of Personalty
together with Real Property constitutes a commercially reasonable sale of the
Personalty.

 

Section 6.8             Application of Proceeds.

 

Unless otherwise provided by applicable Law, all proceeds from the sale of the
Property or any part thereof pursuant to the rights and remedies set forth in
this Article VI and any other proceeds received by Lender from the exercise of
any of its other rights and remedies hereunder or under the other Junior Loan
Documents shall, subject to the terms and conditions of the Lock Box Agreement,
be applied first to pay all Expenses and next in reduction of the other
Obligations, in such manner and order as Lender may elect.

 

Section 6.9             Other Remedies.

 

Lender shall have the right from time to time to protect, exercise and enforce
any legal or equitable remedy against Grantor provided under the Junior Loan
Documents or by applicable Laws.

 

--------------------------------------------------------------------------------


 

Article VII
Trustee.

 

Section 7.1             Liability of Trustee.

 

Trustee shall have no liability or responsibility for, and make no warranties in
connection with, the validity or enforceability of any of the Junior Loan
Documents or the description, value or status of title to the Property.  Trustee
shall be protected in acting upon any notice, request, consent, demand,
statement, note or other paper or document believed by Trustee to be genuine and
to have been signed by the party or parties purporting to sign the same. 
Trustee shall not be liable for any error of judgment, nor for any act done or
step taken or omitted, nor for any mistakes of law or fact, nor for anything
which Trustee may do or refrain from doing in good faith, nor generally shall
Trustee have any accountability hereunder except for its willful misconduct or
gross negligence.  The powers and duties of Trustee hereunder may be exercised
through such attorneys, agents or servants as Trustee may appoint, and Trustee
shall have no liability or responsibility for any act, failure to act,
negligence or willful misconduct of such attorney, agent or servant, so long as
the selection was made with reasonable care.  In addition, Trustee may consult
with legal counsel selected by Trustee, and Trustee shall have no liability or
responsibility by reason of any act or failure to act in accordance with the
opinions of such counsel.  Trustee may act hereunder and may sell or otherwise
dispose of the Property or any part thereof as herein provided, although Trustee
has been, may now be or may hereafter be, an attorney or agent of Lender, in
respect of any matter or business whatsoever.  Trustee, however, shall have no
obligation to sell all or any part of the Property following an Event of Default
or to take any other action authorized to be taken by Trustee hereunder except
upon the demand of Lender.

 

Section 7.2             Indemnification of Trustee.

 

Grantor agrees to indemnify Trustee and to hold Trustee harmless for, from and
against any and all Claims and Expenses directly or indirectly arising out of or
resulting from any transaction, act, omission, event or circumstance in any way
connected with the Property or the Junior Loan, including but not limited to any
Claim arising out of or resulting from any assertion or allegation that Trustee
is liable for any act or omission of Grantor or any other Person in connection
with the ownership, development, financing, operation or sale of the Property;
provided, however, that Grantor shall not be obligated to indemnify Trustee with
respect to any Claim arising solely from the gross negligence or willful
misconduct of Trustee.  The agreements and indemnifications contained in this
Section shall apply to Claims arising both before and after the repayment of the
Junior Loan and shall survive the repayment of the Junior Loan, any foreclosure
or deed in lieu thereof and any other action by Trustee to enforce the rights
and remedies of Lender or Trustee hereunder or under the other Junior Loan
Documents.

 

Section 7.3             Substitution of Trustee; Multiple Trustees.

 

Lender shall have, and is hereby granted with warranty of further assurances,
the irrevocable power to appoint a new or replacement or substitute Trustee. 
Such power may be exercised at any time without notice, without cause and
without specifying any reason therefor, by filing for record in the office where
this Deed of Trust is recorded a substitution of Trustee.  The power of
appointment of a successor Trustee may be exercised as often as and whenever
Lender may choose, and the exercise of the power of appointment, no matter how
often, shall not be an exhaustion thereof.  Upon the recordation of such
substitution of Trustee, the Trustee so appointed shall thereupon, without any
further act or deed of conveyance, become fully vested with identically the same
title and estate in and to the Property and with all the rights, powers, trusts
and duties of its predecessor in the trust hereunder with like effect as if
originally named as Trustee hereunder.  Whenever in this Deed of Trust reference
is made to Trustee, it shall be construed to mean each Person appointed as
Trustee for the time being, whether original or

 

--------------------------------------------------------------------------------


 

successor in trust.  All title, estate, rights, powers, trusts and duties
granted to Trustee shall be in each Person appointed as Trustee so that any
action hereunder by any Person appointed as Trustee shall for all purposes be
deemed to be, and as effective as, the action of all Trustees.

 

Article VIII

Miscellaneous.

 

Section 8.1             Rights, Powers and Remedies Cumulative.

 

Each right, power and remedy of Lender or Trustee as provided for in this Deed
of Trust, or in any of the other Junior Loan Documents or now or hereafter
existing by Law, shall be cumulative and concurrent and shall be in addition to
every other right, power or remedy provided for in this Deed of Trust, or in any
of the other Junior Loan Documents or now or hereafter existing by Law, and the
exercise or beginning of the exercise by Lender or Trustee of any one or more of
such rights, powers or remedies shall not preclude the simultaneous or later
exercise by Lender or Trustee of any or all such other rights, powers or
remedies.

 

Section 8.2             No Waiver by Lender or Trustee.

 

No course of dealing or conduct by or among Lender, Trustee and Grantor shall be
effective to amend, modify or change any provisions of this Deed of Trust or the
other Junior Loan Documents.  No failure or delay by Lender or Trustee to insist
upon the strict performance of any term, covenant or agreement of this Deed of
Trust or of any of the other Junior Loan Documents, or to exercise any right,
power or remedy consequent upon a breach thereof, shall constitute a waiver of
any such term, covenant or agreement or of any such breach, or preclude Lender
or Trustee from exercising any such right, power or remedy at any later time or
times.  By accepting payment after the due date of any of the Obligations,
neither Lender nor Trustee shall be deemed to waive the right either to require
prompt payment when due of all other Obligations, or to declare an Event of
Default for failure to make prompt payment of any such other Obligations. 
Neither Grantor nor any other Person now or hereafter obligated for the payment
of the whole or any part of the Obligations shall be relieved of such liability
by reason of (a) the failure of Lender to comply with any request of Grantor or
of any other Person to take action to foreclose this Deed of Trust or otherwise
enforce any of the provisions of this Deed of Trust, or (b) any agreement or
stipulation between any subsequent owner or owners of the Property and Lender,
or (c) Lender’s extending the time of payment or modifying the terms of this
Deed of Trust or any of the other Junior Loan Documents without first having
obtained the consent of Grantor or such other Person.  Regardless of
consideration, and without the necessity for any notice to or consent by the
holder of any subordinate lien on the Property, Lender may release any Person at
any time liable for any of the Obligations or any part of the security for the
Obligations and may extend the time of payment or otherwise modify the terms of
this Deed of Trust or any of the other Junior Loan Documents without in any way
impairing or affecting the lien of this Deed of Trust or the priority of this
Deed of Trust over any subordinate lien.  The holder of any subordinate lien
shall have no right to terminate any Lease regardless of whether or not such
Lease is subordinate to this Deed of Trust.  Lender may resort to the security
or collateral described in this Deed of Trust or any of the other Junior Loan
Documents in such order and manner as Lender may elect in its sole discretion.

 

Section 8.3             Waivers and Agreements Regarding Remedies.

 

To the full extent Grantor may do so, Grantor hereby:

 

--------------------------------------------------------------------------------


 


(A)           AGREES THAT IT WILL NOT AT ANY TIME PLEAD, CLAIM OR TAKE ADVANTAGE
OF ANY LAWS NOW OR HEREAFTER IN FORCE PROVIDING FOR ANY APPRAISEMENT, VALUATION,
STAY, EXTENSION OR REDEMPTION, AND WAIVES AND RELEASES ALL RIGHTS OF REDEMPTION,
VALUATION, APPRAISEMENT, STAY OF EXECUTION, EXTENSION AND NOTICE OF ELECTION TO
ACCELERATE THE OBLIGATIONS;


 


(B)           WAIVES ALL RIGHTS TO A MARSHALLING OF THE ASSETS OF GRANTOR,
INCLUDING THE PROPERTY, OR TO A SALE IN THE INVERSE ORDER OF ALIENATION IN THE
EVENT OF A FORECLOSURE OF THE PROPERTY, AND AGREES NOT TO ASSERT ANY RIGHT UNDER
ANY LAW PERTAINING TO THE MARSHALLING OF ASSETS, THE SALE IN INVERSE ORDER OF
ALIENATION, THE EXEMPTION OF HOMESTEAD, THE ADMINISTRATION OF ESTATES OF
DECEDENTS, OR OTHER MATTERS WHATSOEVER TO DEFEAT, REDUCE OR AFFECT THE RIGHT OF
LENDER UNDER THE TERMS OF THIS DEED OF TRUST TO A SALE OF THE PROPERTY WITHOUT
ANY PRIOR OR DIFFERENT RESORT FOR COLLECTION, OR THE RIGHT OF LENDER TO THE
PAYMENT OF THE OBLIGATIONS OUT OF THE PROCEEDS OF SALE OF THE PROPERTY IN
PREFERENCE TO EVERY OTHER CLAIMANT WHATSOEVER;


 


(C)           WAIVES ANY RIGHT TO BRING OR UTILIZE ANY DEFENSE, COUNTERCLAIM OR
SETOFF, OTHER THAN ONE WHICH DENIES THE EXISTENCE OR SUFFICIENCY OF THE FACTS
UPON WHICH ANY FORECLOSURE ACTION IS GROUNDED.  IF ANY DEFENSE, COUNTERCLAIM OR
SETOFF, OTHER THAN ONE PERMITTED BY THE PRECEDING CLAUSE, IS TIMELY RAISED IN A
FORECLOSURE ACTION, SUCH DEFENSE, COUNTERCLAIM OR SETOFF SHALL BE DISMISSED.  IF
SUCH DEFENSE, COUNTERCLAIM OR SETOFF IS BASED ON A CLAIM WHICH COULD BE TRIED IN
AN ACTION FOR MONEY DAMAGES, SUCH CLAIM MAY BE BROUGHT IN A SEPARATE ACTION
WHICH SHALL NOT THEREAFTER BE CONSOLIDATED WITH THE FORECLOSURE ACTION.  THE
BRINGING OF SUCH SEPARATE ACTION FOR MONEY DAMAGES SHALL NOT BE DEEMED TO AFFORD
ANY GROUNDS FOR STAYING THE FORECLOSURE ACTION;


 


(D)           WAIVES AND RELINQUISHES ANY AND ALL RIGHTS AND REMEDIES WHICH
GRANTOR MAY HAVE OR BE ABLE TO ASSERT BY REASON OF THE PROVISIONS OF ANY LAWS
PERTAINING TO THE RIGHTS AND REMEDIES OF SURETIES; AND


 


(E)           TO THE MAXIMUM EXTENT PERMITTED BY LAW, GRANTOR WAIVES ANY RIGHT
TO ASSERT THAT THE PROPERTY WAS CREATED IN VIOLATION OF APPLICABLE SUBDIVISION
ORDINANCES AND REGULATIONS AND AGREES TO TAKE ALL ACTIONS AND EXECUTE ALL
DOCUMENTS REQUESTED BY LENDER IN CONNECTION WITH COMPLIANCE WITH OR EXEMPTION
FROM ALL APPLICABLE SUBDIVISION ORDINANCES AND REGULATIONS.


 

Section 8.4             Successors and Assigns.

 

All of the grants, covenants, terms, provisions and conditions of this Deed of
Trust shall run with the Land and shall apply to and bind the successors and
assigns of Grantor (including any permitted subsequent owner of the Property),
and inure to the benefit of Lender, its successors and assigns and to the
successors in trust of Trustee.

 

Section 8.5             No Warranty by Lender or Trustee.

 

By inspecting the Property or by accepting or approving anything required to be
observed, performed or fulfilled by Grantor or to be given to Lender or Trustee
pursuant to this Deed of Trust or any of the other Junior Loan Documents, Lender
and Trustee shall not be deemed to have warranted or represented the condition,
sufficiency, legality, effectiveness or legal effect of the same, and such
acceptance or approval shall not constitute any warranty or representation with
respect thereto by Lender or Trustee.

 

Section 8.6             Amendments.

 

This Deed of Trust may not be modified or amended except by an agreement in
writing, signed by the party against whom enforcement of the change is sought.

 

--------------------------------------------------------------------------------


 

Section 8.7             Severability.

 

In the event any one or more of the provisions of this Deed of Trust shall for
any reason be held to be invalid, illegal or unenforceable, in whole or in part
or in any other respect, or in the event any one or more of the provisions of
the Junior Loan Documents operates or would prospectively operate to invalidate
this Deed of Trust, then and in either of those events, at the option of Lender,
such provision or provisions only shall be deemed null and void and shall not
affect the validity of the remaining Obligations, and the remaining provisions
of the Junior Loan Documents shall remain operative and in full force and effect
and shall in no way be affected, prejudiced or disturbed thereby.

 

Section 8.8             Notices.

 

All Notices, demands or documents to be delivered under this Deed of Trust shall
be given in writing in the manner provided for the giving of notices under the
Junior Loan Agreement.

 

Section 8.9             Rules of Construction.

 

The words “hereof,” “herein,” “hereunder,” “hereto,” and other words of similar
import refer to this Deed of Trust in its entirety.  The terms “agree” and
“agreements” mean and include “covenant” and “covenants.”  The words “include”
and “including” shall be interpreted as if followed by the words “without
limitation.”  The headings of this Deed of Trust are for convenience of
reference only and shall not be considered a part hereof and are not in any way
intended to define, limit or enlarge the terms hereof.  All references (a) made
in the neuter, masculine or feminine gender shall be deemed to have been made in
all such genders, (b) made in the singular or plural number shall be deemed to
have been made, respectively, in the plural or singular number as well, (c) to
the Junior Loan Documents are to the same as extended, amended, restated,
supplemented or otherwise modified from time to time unless expressly indicated
otherwise, (d) to the Land, Improvements, Personalty, Real Property or Property
shall mean all or any portion of each of the foregoing, respectively, and (e) to
Articles or Sections are to the respective Articles or Sections contained in
this Deed of Trust unless expressly indicated otherwise.  Any term used or
defined in the Uniform Commercial Code of the State, as in effect from time to
time, which is not defined in this Deed of Trust shall have the meaning ascribed
to that term in the Uniform Commercial Code of the State.  If a term is defined
in Article 9 of the Uniform Commercial Code of the State differently than in
another Article of the Uniform Commercial Code of the State, the term shall have
the meaning specified in Article 9.

 

Section 8.10           Governing Law.   This Deed of Trust shall be construed,
governed and enforced in accordance with the Laws in effect from time to time in
the State.

 

Section 8.11           Entire Agreement.  The Junior Loan Documents constitute
the entire understanding and agreement between Grantor and Lender with respect
to the transactions arising in connection with the Obligations, and supersede
all prior written or oral understandings and agreements between Grantor and
Lender with respect to the matters addressed in the Junior Loan Documents.  In
particular, and without limitation, the terms of any commitment by Lender to
make the Junior Loan are merged into the Junior Loan Documents.  Except as
incorporated in writing into the Junior Loan Documents, there are no
representations, understandings, stipulations, agreements or promises, oral or
written, with respect to the matters addressed in the Junior Loan Documents.

 

Section 8.12           Certain Provisions Incorporated by Reference.

 

The provisions of the Junior Loan Agreement and the Junior Note (and any other
Junior Loan Document) that govern adjustments, if any, to the interest rate and
payment amount, the accrual of

 

--------------------------------------------------------------------------------


 

interest and increases, if any, in the principal balance, are incorporated in
this Deed of Trust by reference as though fully set forth herein.

 

Section 8.13           Nature of Obligations.

 

Except as provided in that certain Guaranty and Indemnity (as defined in the
Junior Loan agreement) of even date herewith, the obligations of Grantor
hereunder to pay and perform the Obligations (including, without limitation,
such Obligations as are evidenced by the Junior Note) shall be without recourse
to Grantor’s members, shareholders, officers, affiliates, directors, partners,
agents, employees or consultants, or any affiliate of any such person, or to the
property or assets of any such person.  Notwithstanding anything to the contrary
herein, nothing herein shall be deemed to be a waiver of any right which Lender
may have under Sections 506(a), 506(b), 1111(b) or any other provision of the
Federal Bankruptcy Code or any similar federal or state statute to file a claim
for the full amount of the Obligations secured hereby or to require that all
Collateral shall continue to secure all Obligations owing to Lender in
accordance with the Junior Note, this Deed of Trust and the other Junior Loan
Documents.  The foregoing will in no way limit Lender’s recourse to the
Collateral following an Event of Default or limit the liability under any
Contract to which any Affiliate of Grantor is a party and which has been
assigned to Junior Lender as Collateral for the Junior Loan, including but not
limited to the Construction Guaranty of even date herewith and any Contract
assigned as Collateral under the Assignment of Contracts, Permits and Approvals
of even date herewith executed by Grantor and the other parties thereto and the
Collateral Assignment of Lodging Management Agreement also of even date herewith
executed by Grantor and the other parties thereto.

 

Section 8.14           Use of Loan Proceeds.

 

Grantor will use the proceeds of the Junior Loan and other Obligations secured
hereby solely for the purpose of carrying on a business or commercial enterprise
and not for personal, family or household purposes.  The Property forms no part
of any property owned, used or claimed by Grantor as a residence or business
homestead and is not exempt from forced sale under the laws of the State of
Texas.  Grantor hereby disclaims and renounces each and every claim to the
Property as a homestead.

 

--------------------------------------------------------------------------------


 


ARTICLE IX

State Specific Provisions

 

Section 9.1             Principles of Construction.

 

In the event of any inconsistencies between the terms and conditions of this
Article IX and the other provisions of this Deed of Trust, the terms and
conditions of this Article IX shall control and be binding.

 

Section 9.2             Definitions.

 

The term “State” as used herein shall mean the State of Texas.

 

Section 9.3             Usury Laws.

 

It is the intention of the parties hereto to conform strictly to applicable
usury laws.  Accordingly, if the transactions contemplated hereby would be
usurious under any such applicable Law, then, and in that event, notwithstanding
anything to the contrary in this Deed of Trust, the Junior Loan Agreement, the
Junior Note, the other Junior Loan Documents, and any other instrument or
agreement entered into in connection therewith, whether now existing or
hereafter arising and whether written or oral, it is agreed as follows:

 


(A)           THE AGGREGATE OF ALL INTEREST AND ANY OTHER CHARGES CONSTITUTING
INTEREST OR ADJUDICATED AS CONSTITUTING INTEREST AND THAT IS CONTRACTED FOR,
CHARGED OR RECEIVED UNDER THE JUNIOR NOTE, OR UNDER ANY OF THE AFORESAID
INSTRUMENTS OR AGREEMENTS OR OTHERWISE IN CONNECTION WITH THE JUNIOR NOTE
(WHETHER DESIGNATED AS INTEREST, FEES, LATE CHARGES, PAYMENTS OR OTHERWISE)
SHALL UNDER NO CIRCUMSTANCES EXCEED THE MAXIMUM AMOUNT OF INTEREST PERMITTED BY
ANY SUCH LAW AND ANY EXCESSIVE RATE SHALL AUTOMATICALLY BE REDUCED SO AS NOT TO
EXCEED THE MAXIMUM LEGAL RATE AND ANY EXCESS INTEREST CHARGED OR CONTRACTED FOR
SHALL BE CANCELLED AUTOMATICALLY AND, IF THERETOFORE PAID, SHALL BE CREDITED ON
THE PRINCIPAL AMOUNT OWING ON THE JUNIOR NOTE BY LENDER (OR, IF THE JUNIOR NOTE
HAS BEEN PAID IN FULL, REFUNDED TO GRANTOR); AND


 


(B)           IN THE EVENT THAT THE MATURITY OF THE JUNIOR NOTE IS ACCELERATED
BY REASON OF AN EVENT OF DEFAULT UNDER THE JUNIOR LOAN DOCUMENTS, OR OTHERWISE,
THEN SUCH CONSIDERATION THAT CONSTITUTES INTEREST MAY NEVER INCLUDE MORE THAN
THE MAXIMUM RATE OF INTEREST PERMITTED BY ANY SUCH LAW COMPUTED FROM THE DATES
OF EACH ADVANCE OF THE LOAN PROCEEDS OUTSTANDING UNTIL PAYMENT.  IF FROM ANY
CIRCUMSTANCE LENDER SHALL EVER RECEIVE INTEREST OR ANY OTHER CHARGES
CONSTITUTING INTEREST OR ADJUDICATED AS CONSTITUTING INTEREST, THE AMOUNT, IF
ANY, WHICH WOULD EXCEED THE MAXIMUM RATE OF INTEREST PERMITTED BY SUCH LAW SHALL
BE APPLIED TO THE REDUCTION OF THE PRINCIPAL AMOUNT OWING ON THE JUNIOR NOTE OR
ON ACCOUNT OF ANY OTHER PRINCIPAL INDEBTEDNESS OF GRANTOR TO LENDER, AND NOT TO
THE PAYMENT OF INTEREST; OR IF SUCH EXCESSIVE INTEREST EXCEEDS THE UNPAID
BALANCE OF THE PRINCIPAL AND SUCH OTHER INDEBTEDNESS, THE AMOUNT OF SUCH
EXCESSIVE INTEREST THAT EXCEEDS THE UNPAID PRINCIPAL AND SUCH OTHER INDEBTEDNESS
SHALL BE REFUNDED TO GRANTOR.


 

All sums paid or agreed to be paid to Lender for the use, forbearance or
detention of the indebtedness evidenced hereby shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of such indebtedness so that the rate or amount of interest on account of
any such indebtedness does not exceed the applicable usury ceiling.

 

--------------------------------------------------------------------------------


 

Section 9.4             Future Advances.

 

This Deed of Trust shall also secure such future or additional indebtedness of
Grantor to Lender or such future or additional advances for construction,
improvements, preservation, maintenance and operation of the Property and the
security for payment of the Obligations as may be made by Lender, whether such
future advances are obligatory or are to be made at Lender’s option, to Grantor,
for any purpose.

 

Section 9.5             WAIVER OF CONSUMER RIGHTS.

 

TO THE EXTENT NOW OR HEREAFTER APPLICABLE, GRANTOR HEREBY WAIVES GRANTOR’S
RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES - CONSUMER PROTECTION ACT,
SECTION 17.41 ET SEQ., TEXAS BUSINESS & COMMERCE CODE, A LAW THAT GIVES
CONSUMERS SPECIAL RIGHTS AND PROTECTIONS.  AFTER CONSULTATION WITH AN ATTORNEY
OF GRANTOR’S OWN SELECTION, GRANTOR VOLUNTARILY CONSENTS TO THIS WAIVER.

 

Section 9.6             TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION
INSURANCE NOTICE:

 

(A) GRANTOR IS REQUIRED TO: (I) KEEP THE PROPERTY INSURED AGAINST DAMAGE IN THE
AMOUNT SPECIFIED IN THE JUNIOR LOAN DOCUMENTS; (II) PURCHASE THE INSURANCE FROM
AN INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN
ELIGIBLE SURPLUS LINES INSURER; AND (III) NAME LENDER AS THE PERSON TO BE PAID
UNDER THE POLICY IN THE EVENT OF A LOSS AS AND TO THE EXTENT REQUIRED IN THE
JUNIOR LOAN AGREEMENT; (B) GRANTOR MUST, IF REQUIRED BY LENDER PURSUANT TO THE
JUNIOR LOAN AGREEMENT, DELIVER TO LENDER A COPY OF THE POLICY AND PROOF OF THE
PAYMENT OF PREMIUMS, PROVIDED THAT EVIDENCE OF ANY RENEWAL POLICY SHALL NOT BE
REQUIRED TO BE PROVIDED MORE THAN 15 DAYS PRIOR TO THE EXPIRATION OF THE TERM OF
THE THEN EXISTING INSURANCE POLICY; AND (C) IF GRANTOR FAILS TO MEET ANY
REQUIREMENT LISTED IN PARAGRAPH (A) OR (B), LENDER MAY OBTAIN COLLATERAL
PROTECTION INSURANCE ON BEHALF OF GRANTOR AT THE GRANTTOR’S EXPENSE AS AND TO
THE EXTENT EXPLICITLY PERMITTED BY THE JUNIOR LOAN AGREEMENT.

 

--------------------------------------------------------------------------------


 

Section 9.7             INDEMNITY.

 

IT IS THE EXPRESS INTENTION OF GRANTOR AND GRANTOR HEREBY AGREES THAT THE
INDEMNITIES SET FORTH IN THIS DEED OF TRUST AND THE OTHER JUNIOR LOAN DOCUMENTS
WILL APPLY TO AND FULLY PROTECT EACH INDEMNIFIED PARTY EVEN THOUGH ANY CLAIMS,
DEMANDS, LIABILITIES, LOSSES, DAMAGES, CAUSES OF ACTION, JUDGMENTS, PENALTIES,
COSTS AND EXPENSES (INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES)
THEN THE SUBJECT OF INDEMNIFICATION MAY HAVE BEEN CAUSED BY, ARISE OUT OF, OR
ARE OTHERWISE ATTRIBUTABLE TO, DIRECTLY OR INDIRECTLY, THE NEGLIGENCE (EXCLUDING
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT) IN WHOLE OR IN PART OF SUCH INDEMNIFIED
PARTY AND/OR ANY OTHER PARTY.

 

 

Initials of signatory of Marc Sierra:

/s/ MDS

 

Section 9.8             SECTION 26.02 NOTICE.

 

IN ACCORDANCE WITH SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE, THIS
DEED OF TRUST AND THE OTHER DOCUMENTS EVIDENCING, SECURING OR PERTAINING TO ALL
OR ANY PORTION OF THE OBLIGATIONS REPRESENT THE FINAL AGREEMENT BETWEEN GRANTOR
AND LENDER AS TO THE SUBJECT MATTER THEREOF AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF SUCH
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.

 

 

Initials of signatory of Marc Sierra:

/s/ MDS

 

Section 9.9             Actions of Trustee.

 

Notwithstanding anything to the contrary set forth in this Deed of Trust, the
role of the Trustee in executing any remedies set forth in this Deed of Trust
shall be limited to performing the Trustee’s duties with respect to exercise of
the power of sale granted in this Deed of Trust, and notwithstanding anything to
the contrary set forth herein, the Trustee may not delegate the obligation to
conduct any non-judicial foreclosure sale to an agent of the Trustee.

 

[Remainder of page intentionally left blank; signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be executed as of
the day and year first written above.

 

 

GRANTOR:

 

 

 

REST EASY LLC, a Delaware limited liability company

 

 

 

By:

RE MANAGING MEMBER LLC, its managing member

 

 

 

 

By:

Actus Lend Lease Holdings LLC, its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marc Sierra

 

 

 

 

Mark Sierra

 

 

 

 

Executive Vice President

 

 

STATE OF

)

 

) ss.

COUNTY OF

)

 

This instrument was acknowledged before me this            day of August, 2009,
by                                                                   , as
                                               of Actus Lend Lease Holdings LLC,
the sole member of RE Managing Member LLC, the managing member of Rest Easy LLC,
on behalf of said limited liability company.

 

[SEAL]

/s/ Susan Gaw Henderson

 

Notary Public in and for

 

the State of

 

 

 

 

 

Susan Gaw Henderson

 

Print name of Notary

 

 

 

 

 

My Commission Expires:

 

[Signature page to Junior Lender Deed of Trust (Fort Hood)]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description

 

[Ground Lease]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Description of Ancillary Leases

 

--------------------------------------------------------------------------------


 

Schedule to Exhibit 10.5

 

Substantially Identical Deeds of Trust Omitted

 

State Filed

 

County

 

Subject U.S. Army Installation

Arizona

 

Yuma

 

Yuma

Texas

 

Bexar

 

Fort Sam Houston

Virginia

 

Arlington

 

Fort Myer

 

--------------------------------------------------------------------------------